
	
		I
		112th CONGRESS
		1st Session
		H. R. 1990
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the boundary of Saguaro National Park, to study
		  additional land for future adjustments to the boundary of the Park, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saguaro National Park Boundary
			 Expansion and Study Act of 2011.
		2.Boundary of
			 saguaro national parkSection
			 4 of the Saguaro National Park Establishment Act of 1994 (Public
			 Law 103–364, 108 Stat. 3467), is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 (1) before The boundaries of the park; and
				(B)by adding at the
			 end the following:
					
						(2)The boundary of
				the park is further modified to include approximately 975 acres, as generally
				depicted on the map titled Saguaro National Park Proposed Boundary
				Adjustment, numbered 151/80,045A, and dated August 2008. The map shall
				be on file and available for inspection in the appropriate offices of the
				National Park
				Service.
						;
				(2)by striking
			 subsection (b)(2) and inserting the following new paragraphs:
				
					(2)The Secretary may,
				with the consent of the State and in accordance with Federal and State law,
				acquire from the State land or interests in land within the boundary of the
				park.
					(3)If the Secretary
				is unable to acquire the State land under paragraph (2), the Secretary may
				enter into an agreement that would allow the National Park Service to manage
				State land within the boundary of the
				park.
					;
				and
			(3)by adding at the
			 end the following new subsection:
				
					(d)Boundary
				study
						(1)In
				generalThe Secretary shall conduct a study to identify lands
				that would be a part of any future boundary adjustments for the park.
						(2)CriteriaThe
				study shall examine the natural, cultural, recreational, and scenic values and
				characters of lands identified under paragraph (1).
						(3)ReportNot
				later than 2 years after the date funds are made available for the study under
				this subsection, the Secretary shall submit to the Committee on Natural
				Resources of the House of Representatives and the Committee on Energy and
				Natural Resources of the Senate a report on the findings, conclusions, and
				recommendations of the
				study.
						.
			
